Citation Nr: 1714039	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  09-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This claim was previously before the Board in May 2012 and remanded for further development.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development and additional evidence must be considered before the Board may proceed with adjudication on the Veteran's service connection claim for sleep apnea.

Additional medical evidence has been associated with the claims file since the supplemental statement of the case (SSOC) issued in May 2016.  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or an SSOC it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31 (b)(3) (2016).  The Board sent a letter to the Veteran in February 2017 regarding a waiver of the medical evidence added to the claims file in August 2016.  The Veteran has not responded, and thereby not waived initial AOJ consideration of the evidence submitted.  This evidence must be considered by the AOJ before the Board may proceed with adjudication.  A remand for an issuance of a SSOC is necessary.

Additionally, it is unclear whether there was any effort made to obtain outstanding treatment records from Nellis AFB pertaining to post-service medical treatment; that should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file any outstanding VA treatment records, to specifically include, records from Nellis AFB.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Upon completion of the above, consider all evidence in the claims file, including medical evidence submitted since the May 2016 SSOC.  The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is denied, the Veteran should be provided a SSOC, and afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

